United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, GWYNN OAK POST
OFFICE, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1643
Issued: March 30, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 15, 2020 appellant filed a timely appeal from an August 25, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a right upper
extremity condition causally related to the accepted May 2, 2020 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 25, 2020 decision, OWCP received additional evidence. The Board’s
Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On May 9, 2020 appellant, then a 62-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that on May 2, 2020 she sustained an open dislocation of the right
elbow while in the performance of duty. She stopped work on that date and returned to full-duty
work on August 2, 2020.
Hospital records, dated May 2, 2020, indicate that appellant was diagnosed with open
posterior dislocation of the right elbow after being seen by a care team consisting of Dr. Sam V.
Sydney, an orthopedic surgeon, Dr. Hilary F. Schmitt, an emergency medicine specialist, and
Robert A. Loya, a physician assistant. Appellant was provided wound care, prescribed medication,
and scheduled for a follow-up appointment with orthopedics on May 13, 2020.
In a note dated May 13, 2020, Aaron Shakespeare, a physician assistant, recommended that
appellant remain off work for three months. In a duty status report (Form CA-17) of even date, he
diagnosed a right elbow fracture and dislocation due to being ejected from a truck on May 2, 2020.
In a July 9, 2020 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of factual and medical
evidence necessary and provided a questionnaire for her completion. OWCP afforded appellant
30 days to respond.
In a July 31, 2020 response to OWCP’s development questionnaire, appellant indicated
that she was delivering mail to a mounted mailbox when the end of her sleeve became caught in
the mailbox. She related that she did not realize she was stuck until she was pulling away from
the box, and then she unbuckled her seatbelt and fell to the ground.
In a June 30, 2020 attending physician’s report (Form CA-20), Dr. Sydney noted a date of
injury of May 2, 2020 and a diagnosis of recurrent dislocation of the right elbow and a displaced
fracture of the right humerus. He indicated that appellant was hospitalized for this condition May 2
through 3, 2020 and, during that time, underwent a closed reduction of the right elbow. Dr. Sydney
checked a box marked “No” indicating that her condition was not caused or aggravated by an
employment activity.
By decision dated August 25, 2020, OWCP accepted that the May 2, 2020 employment
incident occurred as alleged. However, it denied the claim, finding that the medical evidence of
record was insufficient to establish that the diagnosed right elbow condition was causally related
to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time

3

Supra note 1.

2

limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. The first component is that the
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time and place, and in the manner alleged. The second component is
whether the employment incident caused a personal injury and can be established only by medical
evidence.7
The medical evidence required to establish causal relationship between a claimed sp ecific
condition and an employment incident is rationalized medical opinion evidence. 8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 9
ANALYSIS
The Board finds that appellant has met her burden of proof to establish an open posterior
dislocation of the right elbow causally related to the accepted May 2, 2020 employment incident.
Hospital records, dated May 2, 2020, indicate that appellant was diagnosed with open
posterior dislocation of the right elbow after being seen by a care team consisting of Dr. Sydney,
Dr. Schmitt, and Mr. Loya. The records further indicate that she was provided wound care.
As the evidence of record establishes that appellant’s employment incident resulted in a
visible injury, the Board finds that she has met her burden of proof to establish an open dislocation

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

of the right elbow causally related to the accepted May 2, 2020 employment incident. 10 The case
will, therefore, be remanded for payment of medical expenses for appellant’s diagnosed open
dislocation of the right elbow, to be followed by a de novo decision regarding any attendant
disability.
CONCLUSION
The Board finds that appellant has established an open posterior dislocation of the right
elbow causally related to the accepted May 2, 2020 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 25, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 30, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c)
(January 2013). See also A.J., Docket No. 20-0484 (issued September 2, 2020); S.K., Docket No. 18-1411 (issued
July 22, 2020).

4

